DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liensberger (U.S 2013/0159402), Chacko (U.S. 2016/0117752), and further in view of Parveen (U.S. 2017/0068965).
(Claim 1)
Liensberger discloses substantially all of the elements, a method for providing recommended datasets, the method comprising: 
accessing a dataset store storing datasets, wherein each dataset includes a plurality of data values and is associated with dataset characteristics comprising a schema of the dataset, consumption characteristics including identification of users who previously accessed the dataset, and context characteristics indicative of contexts in which users have previously accessed the dataset, (a dataset may include any quantity and format of data, any type of data may be included in a dataset, and  content providers may be entities, paragraph [0028]; Fig. 1; access a dataset access history stored in storage, which indicates a history of dataset interactions by users, paragraph [0065]; Fig. 9);
identifying a target user to be provided recommended datasets from the dataset store, (suggestion generator 904 may access dataset to determine which other users also accessed the dataset, and recommend to the user other datasets accessed by the other users, paragraph [0065]; Fig. 9).
Although, Liensberger discloses substantially all of the elements, Liensberger fails to specifically disclose identifying candidate datasets for the target user by accessing a data relationship graph, the data relationship graph comprising a plurality of nodes that each represent a dataset from the dataset store and a plurality of edges, each edge connecting a first node and a second node and further representing a determined similarity between schema characteristics of a dataset represented by the first node and schema characteristics of a dataset represented by the second node, wherein the schema characteristics comprise 
Chacko discloses graph comprises nodes and edges or relations, and an edge or a relation connects two nodes by which the nodes are related, (paragraph [0023]); a Graph comprises nodes and edges or relations, wherein a node may further represent an entity or a fact or a value of an entity (string literal), and an edge or a relation connects two nodes by which the nodes are related. Such edges or relations may further be of general association relation, inheritance relation, constituent relation and the like, (paragraph [0023]); based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male. Further, in an example, based on the user nodes, it may be inferred that the customer household is a family, which is a user group node, with 80% confidence value, (paragraph [0063]; Fig. 4B); SA-Inf agent works on the Input data to generate at least one user node along with a confidence value, based on a predefined rule set or a training set. In one example, the predefined rule may be the `A Male deodorant` may be used by Male with a confidence value eighty percent'. Hence, in the above example, the SA-Inf may identify the user to be a male. In another example, a training set may be existing which maps the Input to a set of User nodes, along with confidence values associated with them, (paragraph [0046]); the recommendations to be provided to the customers may be ascertained using a recommendation training dataset, (paragraph [0027]).

Although, Liensberger and Chacko disclose substantially all of the elements, Liensberger and Chacko fail to specifically disclose generating a context score based on context characteristics of the candidate dataset.
Parveen teaches on-line reviews can be used to generate a score for each feature of a product or service being reviewed, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger 's system to include generate a score for each feature of a product as taught by Parveen, for user is able to control which feature scores are viewable.

(Claim 7)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 1, and Chacko further discloses wherein the consumption characteristics of the candidate dataset comprise personal information of one or more users that have accessed the candidate dataset and behavior of the one or more users that have accessed the candidate dataset, (“one or more user nodes and a user group node, in accordance with an implementation of the present subject matter. As shown in the figure, based on the ABC deodorant, the DEF diapers, and the PQR deodorant bought by the customer, it may be inferred that the customer household comprises a male, a female, and a baby. Further, one or more relations between the customer, along with corresponding confidence values have been shown. For instance, based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male”, paragraph [0063]).

(Claim 8)
The combination of Liensberger , Chacko, Barraclough, Yamamoto, and Parveen discloses substantially all of the elements of claim 7, and Chacko further discloses wherein generating the behavioral score for each candidate dataset comprises: determining a similarity between the consumption characteristics describing the one or more users and characteristics of the target user, (“one or more user nodes and a user group node, in accordance with an implementation of the present subject matter. As shown in the figure, based on the ABC deodorant, the DEF diapers, and the PQR deodorant bought by the customer, it may be inferred that the customer household comprises a male, a female, and a baby. Further, one or more relations between the customer, along with corresponding confidence values have been shown. For instance, based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male”, paragraph [0063]); and 
generating the behavioral score based on the determined similarity, (“based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male. Further, in an example, based on the user nodes, it may be inferred that the customer household is a family, which is a user group node, with 80% confidence value”, paragraph [0063]; Fig. 4B).

(Claim 9)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 1, and Chacko further discloses wherein generating the context score for each candidate dataset comprises: identifying contextual cues of the target user to be provided the recommended datasets; determining a similarity between the context characteristics of the candidate dataset and the contextual cues of the target user; and generating the context score based on the determined similarity, (“customer household group belongs to the Young affluent married couple cluster. If the customer household group owns a car, then discounts on Car Cleaner may be given as a recommendation. In an example, the Recommendation Engine 100 may also be used to mould the lifestyle of a customer Household from a junk-food lover to a health-conscious customer household group by giving attractive discounts on healthy and nutritious products, keeping certain attributes unchanged, for e.g., both are chicken products or from the same brand or having same spices, inferring from the buyer's preferences. Similarly, for Working Professionals, Recommendations can be given on the Formal apparels, which can further be personalized /recommended based on certain preference on Brand-affinity, size, Preferred colors, and Material of apparels by using a Maximal matching technique based on Confidence levels, thus leading to more personalized recommendation or product related offer generation, or even to the aspects of hyper-personalization, where the recommendations or offers can be stitched to each customer household group”, paragraph [0070]).

(Claim 10)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 1, and Chacko further discloses further comprising: 
for each candidate dataset, generating a data relationship score representing a level of similarity between the candidate dataset and a target dataset, and wherein the subset of the candidate datasets is further selected based on the generated data relationship score for each candidate dataset, (the inference module compute a confidence value associated with the product metadata, the confidence value may indicate accuracy of identification of the product metadata node, paragraph [0045]).

(Claim 11)
Liensberger discloses substantially all of the elements, a non-transitory computer-readable storage medium, (1524 of Fig. 15) comprising instructions that, when executed by a processor, (1502 of Fig. 15), causes the processor to: 
accessing a dataset store storing datasets, wherein each dataset includes a plurality of data values and is associated with dataset characteristics comprising a schema of the dataset, consumption characteristics including identification of users who have previously accessed the dataset, and context characteristics indicative of contexts in which users have previously accessed the dataset, (a dataset may include any quantity and format of data, any type of data may be included in a dataset, and  content providers may be entities, paragraph [0028]; Fig. 1; access a dataset access history stored in storage, which indicates a history of dataset interactions by users, paragraph [0065]; Fig. 9);
identifying a target user to be provided recommended datasets from the dataset store, (suggestion generator 904 may access dataset to determine which other users also accessed the dataset, and recommend to the user other datasets accessed by the other users, paragraph [0065]; Fig. 9).
Although, Liensberger discloses substantially all of the elements, Liensberger fails to specifically disclose identifying candidate datasets for the target user by accessing a data relationship graph, the data relationship graph comprising a plurality of nodes that each represent a dataset from the dataset store and a plurality of edges, each edge connecting a first node and a second node and further representing a determined similarity between schema characteristics of a dataset represented by the first node and schema characteristics of a dataset represented by the second node, wherein the schema characteristics comprise 
Chacko discloses graph comprises nodes and edges or relations, and an edge or a relation connects two nodes by which the nodes are related, (paragraph [0023]); a , (paragraph [0023]); based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male. Further, in an example, based on the user nodes, it may be inferred that the customer household is a family, which is a user group node, with 80% confidence value, (paragraph [0063]; Fig. 4B); SA-Inf agent works on the Input data to generate at least one user node along with a confidence value, based on a predefined rule set or a training set. In one example, the predefined rule may be the `A Male deodorant` may be used by Male with a confidence value eighty percent'. Hence, in the above example, the SA-Inf may identify the user to be a male. In another example, a training set may be existing which maps the Input to a set of User nodes, along with confidence values associated with them, (paragraph [0046]); the recommendations to be provided to the customers may be ascertained using a recommendation training dataset, (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger's system to include a graph comprises nodes and edges or relations, and an edge or a relation connects two nodes by which the nodes are related as taught by Chacko, for to provide to the graph 
Although, Liensberger and Chacko disclose substantially all of the elements, Liensberger and Chacko fail to specifically disclose generating a context score based on context characteristics of the candidate dataset.
Parveen teaches on-line reviews can be used to generate a score for each feature of a product or service being reviewed, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger 's system to include generate a score for each feature of a product as taught by Parveen, for user is able to control which feature scores are viewable.

(Claim 17)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 11, and Chacko further discloses wherein the consumption characteristics of the candidate dataset comprise personal information of one or more users that have accessed the candidate dataset and behavior of the one or more users that have accessed the candidate dataset, (“one or more user nodes and a user group node, in accordance with an implementation of the present subject matter. As shown in the figure, based on the ABC deodorant, the DEF diapers, and the PQR deodorant bought by the customer, it may be inferred that the customer household comprises a male, a female, and a baby. Further, one or more relations between the customer, along with corresponding confidence values have been shown. For instance, based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male”, paragraph [0063]).

(Claim 18)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 17, and Chacko further discloses wherein the instructions that cause the processor to generate the behavioral score for each candidate dataset further comprises instructions that, when executed by the processor, causes the processor to: determine a similarity between the consumption characteristics describing the one or more users and characteristics of the target user, (“one or more user nodes and a user group node, in accordance with an implementation of the present subject matter. As shown in the figure, based on the ABC deodorant, the DEF diapers, and the PQR deodorant bought by the customer, it may be inferred that the customer household comprises a male, a female, and a baby. Further, one or more relations between the customer, along with corresponding confidence values have been shown. For instance, based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male”, paragraph [0063]); and 
generate the behavioral score based on the determined similarity, (“based on the aforementioned products being purchased, it may be inferred that the customer household has user male with 75% confidence value. Here `has user` indicates the relation between the customer household and the male. Further, in an example, based on the user nodes, it may be inferred that the customer household is a family, which is a user group node, with 80% confidence value”, paragraph [0063]; Fig. 4B).

(Claim 19)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 11, and Chacko further discloses wherein the instructions that cause the processor to generate the context score for each candidate dataset further comprises instructions that, when executed by the processor, causes the processor to: identify contextual cues of the target user to be provided the recommended datasets; determine a similarity between the context characteristics of the candidate dataset and the contextual cues of the target user; and generate the context score based on the determined similarity, (“customer household group belongs to the Young affluent married couple cluster. If the customer household group owns a car, then discounts on Car Cleaner may be given as a recommendation. In an example, the Recommendation Engine 100 may also be used to mould the lifestyle of a customer Household from a junk-food lover to a health-conscious customer household group by giving attractive discounts on healthy and nutritious products, keeping certain attributes unchanged, for e.g., both are chicken products or from the same brand or having same spices, inferring from the buyer's preferences. Similarly, for Working Professionals, Recommendations can be given on the Formal apparels, which can further be personalized /recommended based on certain preference on Brand-affinity, size, Preferred colors, and Material of apparels by using a Maximal matching technique based on Confidence levels, thus leading to more personalized recommendation or product related offer generation, or even to the aspects of hyper-personalization, where the recommendations or offers can be stitched to each customer household group”, paragraph [0070]).

(Claim 20)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 11, and Chacko further discloses further comprising: 
for each candidate dataset, generating a data relationship score representing a level of similarity between the candidate dataset and a target dataset, and wherein the subset of the candidate datasets is further selected based on the generated data relationship score for each candidate dataset, (the inference module compute a confidence value associated with the product metadata, the confidence value may indicate accuracy of identification of the product metadata node, paragraph [0045]).

Claims 2-4, 6, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liensberger (U.S 2013/0159402), Chacko (U.S. 2016/0117752), further in view of Parveen (U.S. 2017/0068965), and further in view of Wark (U.S. 2014/0012870).
(Claim 2)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 1, except further comprising: receiving a search query for data values; and identifying a target dataset including the data values specified by the query, wherein identifying candidate datasets for the target user by accessing the data relationship graph comprises: identifying a node in the data relationship graph 
Wark teaches a graph of nodes is created with edges linking associated nodes, which may assist with estimating the shortest graph traversal path between each of the nodes. After distance relationships between each of the data elements and users are generated, step 14 may be applied by incorporating the distance relationships into a recommendation algorithm to generate recommendations (step 16) of relevant nodes (users or data elements) specific to a requested query. These recommendations 16 may identify similar data elements to those presented in the query and/or they may identify potential users that may be domain experts with the type of data queried. An input or requested query may include information comprising one or more nodes. E.g. the user making the query may be considered as part of the query, (paragraph [0028).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger's system to include incorporating the distance relationships into a recommendation algorithm to generate recommendations of relevant nodes specific to a requested query as taught by Wark, for recommendations identify similar data elements to potential users.

 (Claim 3)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 2, except wherein identifying candidate datasets for the target user by accessing the data relationship graph further comprises: comparing a type of 
Wark teaches application a node may refer to, but is not limited to, a user or a data element. Users may be persons and in some cases other recommendation systems, machine learning systems, or analyzing algorithms. E.g. there may exist multiple recommendation systems that analyze data, and one non-human user may be more relevant over a second non-human user. Data elements include: measurements, projects, reports, analysis, charts, images, results, media, or any data having at least one of: structural, annotation, or usage information associated with the data element. The structural, annotation and usage information allows each data element in a database(s) to be linked to other nodes in a graph for purposes of quantifying a distance relationship with other data elements and users, (paragraph [0026]).

(Claim 4)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 2, except wherein identifying candidate datasets for the target user by accessing the data relationship graph further comprises: comparing a number of nodes between the node representing the target dataset and the different node representing the different dataset to a condition of a criterion, wherein the condition of the criterion specifies a threshold number of nodes along a path between the node in 
Wark teaches a graph of nodes is created with edges linking associated nodes, such as one shown in FIG. 6A, which may assist with estimating the shortest graph traversal path between each of the nodes. After distance relationships between each of the data elements and users are generated, step 14 may be applied by incorporating the distance relationships into a recommendation algorithm to generate recommendations (step 16) of relevant nodes (users or data elements) specific to a requested query. These recommendations 16 may identify similar data elements to those presented in the query and/or they may identify potential users that may be domain experts with the type of data queried. An input or requested query may include information comprising one or more nodes. E.g. the user making the query may be considered as part of the query, (paragraph [0028).

(Claim 6)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 1, except wherein the data relationship graph comprises two nodes representing two datasets, the two nodes connected to each other via a plurality of edges, each edge in the plurality representing a similarity between one of 
, (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger's system to include annotations associated with each of the nodes; and interaction information with the nodes, a graph of nodes is created with edges linking associated nodes as taught by Wark, for  provide the update the relationship between the nodes after users' usage or interaction information with the nodes. 

(Claim 12)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 11, except further comprising: receive a search query for data values; and identify a target dataset including the data values specified by the query, wherein the instructions that cause the processor to identify candidate datasets for the target user by accessing the data relationship graph further comprises instructions that, when executed, causes the processor to: identify a node in the data relationship graph representing the target dataset; trace along an edge connected to the node representing the target dataset to a different node representing a different dataset; and select the different dataset as a candidate dataset for the target user.
Wark teaches a graph of nodes is created with edges linking associated nodes, which may assist with estimating the shortest graph traversal path between each of the (paragraph [0028).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger's system to include incorporating the distance relationships into a recommendation algorithm to generate recommendations of relevant nodes specific to a requested query as taught by Wark, for recommendations identify similar data elements to potential users.

(Claim 13)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 12, except wherein the instructions that cause the processor to identify candidate datasets for the target user by accessing the data relationship graph further comprises instructions that, when executed by the processor, cause the processor to: compare a type of the edge connected to the node to a condition of a criterion, wherein the condition of the criterion specifies one or more edge types along a path between the node in the data relationship graph representing the target dataset and a node representing a candidate dataset, wherein the different dataset is selected 
Wark teaches application a node may refer to, but is not limited to, a user or a data element. Users may be persons and in some cases other recommendation systems, machine learning systems, or analyzing algorithms. E.g. there may exist multiple recommendation systems that analyze data, and one non-human user may be more relevant over a second non-human user. Data elements include: measurements, projects, reports, analysis, charts, images, results, media, or any data having at least one of: structural, annotation, or usage information associated with the data element. The structural, annotation and usage information allows each data element in a database(s) to be linked to other nodes in a graph for purposes of quantifying a distance relationship with other data elements and users, (paragraph [0026]).

(Claim 14)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 2, except wherein the instructions that cause the processor to identify candidate datasets for the target user by accessing the data relationship graph further comprises instructions that, when executed by the processor, cause the processor to: compare a number of nodes between the node representing the target dataset and the different node representing the different dataset to a condition of a criterion, wherein the condition of the criterion specifies a threshold number of nodes along a path between the node in the data relationship graph representing the target dataset and a node representing a candidate dataset, wherein the different dataset is 
Wark teaches a graph of nodes is created with edges linking associated nodes, such as one shown in FIG. 6A, which may assist with estimating the shortest graph traversal path between each of the nodes. After distance relationships between each of the data elements and users are generated, step 14 may be applied by incorporating the distance relationships into a recommendation algorithm to generate recommendations (step 16) of relevant nodes (users or data elements) specific to a requested query. These recommendations 16 may identify similar data elements to those presented in the query and/or they may identify potential users that may be domain experts with the type of data queried. An input or requested query may include information comprising one or more nodes. E.g. the user making the query may be considered as part of the query, (paragraph [0028).

 (Claim 16)
The combination of Liensberger, Chacko, and Parveen discloses substantially all of the elements of claim 11, except wherein the data relationship graph comprises two nodes representing two datasets, the two nodes connected to each other via a plurality of edges, each edge in the plurality representing a similarity between one of schema characteristics, lineage characteristics, update characteristics, data values characteristics, and provenance characteristics of the two datasets.
Wark teaches nodes were acquired, annotations associated with each of the nodes; and users' usage or interaction information with the nodes, a graph of nodes is , (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Liensberger's system to include annotations associated with each of the nodes; and interaction information with the nodes, a graph of nodes is created with edges linking associated nodes as taught by Wark, for  provide the update the relationship between the nodes after users' usage or interaction information with the nodes.

Response to the Arguments
Applicant’s arguments filled on 02/22/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 10-12.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 10-12 on remarks filed 02/22/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) 1, and 11 that necessitate new ground of rejection as address above by Liensberger (U.S 2013/0159402). In view of the above reason, the rejection is maintained.



Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH V HO/
Primary Examiner, Art Unit 2152

								05/22/2021